Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Election 
	Applicant’s election without traverse in the response of August 5, 2022 of “a medical tray with illumination pathway” (claims 1-4, 10-12, 16 and 19) is acknowledged.   As noted below the examination of claim 19 required the examination of claim 17 which was found to include allowable subject matter, accordingly claims 17, 18, 20 and claims 7 and 15 containing similar subject matter have also been examined.  Claims 5, 6, 13 and 14 drawn to a non-elected invention have been withdrawn from further consideration.
	
Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junk et al (US 2010/0065456).
	Junk et al in Figure 3 for example discloses a two part housing (top 12a and bottom 16a) with a tray insert 10a.  The tray insert 10a has a major surface with receptacles 26a, 24 for receiving surgical tools and a support (surrounding wall structure) capable of supporting the insert 10a as a stand alone unit.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DiSilestro et al (US 2006/0142739) in view of Junk et al (US 2010/0065456).
	DiSilestro et al disclose a medical tray 20, 100 for a surgical procedure having a major surface formed with a plurality of receptacles for receiving surgical tools (e.g. 1-7 – note particularly Figure 2).   The DiSilestro et al tray includes pathways configured to facilitate illumination different areas of the tray to indicate which tool should be used next in the procedure (note LED’s 36, Fig 2, paragraph [0034])(additionally note Figure 5, wherein a light matrix (optic fiber) is used to illuminate the particular instrument next used in the procedure – paragraph [0053]).  DiSilestro et al do not disclose that the tray 20, 100 is provided in the claimed “housing.”  Junk et al, however, teach that it is desirable to provide such surgical trays 10a with a base 12a and cover 16a housing structure to keep the tray free of bacteria, fluids and dirt during storage (note e.g. paragraph [0008]).   To have provided the DiSilestro et al tray 20, 100 with a base and cover housing structure to keep the tray sterile and clean from bacteria, fluid and dirt as taught by Junk et al would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
	The examination of elected claim 19 required the examination of parent claim 17 directed to the hinge arrangement of applicant’s invention.  The prior art of record while disclosing hinge arrangements for surgical trays (e.g. Gertstner et al (US 2015/0068942) and Bowlin Jr. (US 5,451,379)) fails to disclose a hinge arrangement that allows for the lid and base to be in a folded position where the lid is positioned under the base and the base rests atop the lid in combination with the insert as recited in claim 17, accordingly claim 17 and claims 18-20 dependent thereon are allowed.  Additionally, claims 7 and 15 containing similar limitations are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712